Citation Nr: 1125086	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for depression.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a rating in excess of 10 percent for a left knee disability.

5.  Entitlement to a rating in excess of 10 percent for a left hip disability.

6.  Entitlement to a rating in excess of 10 percent for acne vulgaris.

7.  Entitlement to a compensable rating for sinusitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active service from July 1997 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Columbia, South Carolina. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for a right knee disability, a left knee disability, a left hip disability, acne vulgaris and sinusitis, and to an evaluation in excess of 70 percent for depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's depression has been productive of at least occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

2.  Service connection is in effect for (depression) (70 percent); chronic strain and bursitis of the left knee (10 percent); chronic strain and bursitis of the right knee (10 percent), traumatic arthritis, left hip (10 percent), acne vulgaris (10 percent), sinusitis (0 percent), and bilateral shin splints (0 percent), for a total combined evaluation of 80 percent.

3.  The Veteran's service-connected depression alone precludes him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of at least 70 percent rating for depression have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9434 (2010).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In this decision, the Board grants entitlement to a 70 percent rating for the Veteran's psychiatric disability and remands the issue of entitlement to an evaluation in excess of 70 percent for further development.  In addition, the Board grants entitlement to a TDIU.  As such, no discussion of VA's duty to notify and assist is necessary.

II. Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's depression is currently rated pursuant to 38 C.F.R. § 4.130, DC 9434. According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

Under that code, pursuant to the general rating formula, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9434.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.  As relevant to this case, a GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  DSM- IV.

In his September 2008 claim for an increased rating, the Veteran reported that he had mood swings and attitudes.  He also reported increased social isolation due to fears that he will hurt someone.  VA treatment records up through August 2008 show the Veteran reported depressed mood, increased anger, and feeling constantly fatigued.  He denied suicidal thoughts and hallucinations.  A treatment note dated in August 2008 indicates that his speech was slow on observation.  

The Veteran underwent a VA examination in October 2008.  He reported symptoms of depressed mood, sleep impairment, fluctuation in his weight, poor energy, loss of interest in activities, and isolation.  He also reported psychotic features including auditory and visual hallucinations.  The Veteran also reported that he has poor memory and has difficulty with confusion at times.  On objective mental status examination, the Veteran was not oriented to the date.  There was a noticeable decline in participation in the examination.  His affect was flat and he demonstrated poor insight.  Objectively, recall could not be assessed, but the Veteran could not recall the current president's name without prompting.  He denied suicidal and homicidal ideation when questioned.  The diagnosis was major depressive disorder with psychotic feathers.  The GAF score was 50.  The examiner noted that the Veteran demonstrated difficulty with tasks on the mental status examination.  He was currently experiencing moderate impairment in functioning related to his symptoms of depression including difficulty socializing and impairment in occupational functioning.  

The Veteran was afforded a VA examination in August 2009.  He reported his current symptoms included hearing voices that told him to harm himself.  He denied visual hallucinations and reported that he sometimes felt people in his environment were saying discouraging things about him.  He expressed a need to put his kitchen knives and other dangerous objects away from himself.  He sleepwalked often and had non-restorative sleep.  He reported difficulty working due to physical pain, but also because he could not get along with his coworkers.  He stated that he has no friends because he thinks they are talking about him but when he confronts them, this is not the case.  He reported depressed mood, loss of interest in usual activities, and that he felt sad most of the time.  He stated that he had worked off and on as a barber, but had not worked at all in 2009.  He thinks people told his clients that he was not there so he could not make any money.  He stated that he was also prevented from working due to his back and knee pain.  On mental status examination, grooming was adequate.  Speech was limited and vague.  He was fully alert and oriented.  He put forth minimal effort but there was no overt exaggeration of symptoms noted.  Short-term memory and concentration were somewhat impaired.  The examiner indicated that there was some evidence of perceptual disturbance as the Veteran thinks people are saying things to him when they are not.  He was somewhat paranoid and suspicious as well.  Insight and judgment were not demonstrated.  Long-term memory was within normal limits.  The diagnosis was major depressive disorder with psychotic features.  The GAF score was 48.  The examiner opined that the Veteran continued to experience a moderate to severe level of impairment in social and occupational functioning. 

Additional VA medical records include a September 2009 treatment note that shows a GAF score of 53.  An October 2009 mental health note shows the Veteran reported he was hearing voices and that his medications were not helping.  The note indicates that his suicide screen was positive, although he denied current suicidal and homicidal ideation.  A December 2009 mental health note shows the Veteran was becoming more difficult to understand.  He was hearing voices and had become even a worse historian.  He also reported random thoughts of hurting himself and others, as well as increased anger issues.  A treatment note shows a GAF score of 50.  Additional notes up through March 2010 show the Veteran was withdrawn.  He denied having friends but did maintain contact with his sister and enjoyed spending time with his son.

At the Veteran's VA examination in July 2010, he reported symptoms of depression, difficulty falling and maintaining sleep, and problems with anger and irritability.  He reported a recent episode of violent behavior with injury to himself, but denied being violent to others.  The Veteran reported difficulty with decreased motivation to complete his basic hygiene, and stated that he will go up to three days without attending to basic hygiene.  Regarding his employment, the Veteran stated that he had worked as a barber and had been fired from several positions, and last worked in 2008.  He explained that he was fired due to not performing job requirements as specified, inability to get along with coworkers, as well as decreased productivity and efficiency.  He stated that his coworkers called him "crazy."  He also indicated that he had difficulty with prolonged standing.  He had attempted to complete an associate's degree in business management since 2000, but reported difficulty with his memory, concentration, reading comprehension, and lack of attentiveness.  He also indicated that his classmates "picked on him" for various reasons.  He also reported visual and auditory hallucinations.  On mental status examination, the Veteran was alert and oriented.  However he was guarded and provided limited responses to questioning.  Eye contact was limited and history was poor.  Affect was blunted and insight was poor.  The Veteran demonstrated mild difficulty with attention and memory.  He endorsed a history of auditory and visual hallucinations.  He denied current suicidal or homicidal ideation.  The diagnosis was major depressive disorder with psychotic features.  The GAF score assigned was 48.  The examiner opined that the Veteran's overall presentation of symptoms was reflective of major depressive disorder with psychotic features with severe impairment in social and occupational functioning.

The Veteran's depression is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  In reaching this decision, the Board notes that the criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Deficiencies in the area of work and school have been documented throughout the appeal.  The Veteran has reported that although he attempted to work, he was unsuccessful because he was unable to manage work stress and job duties, as well as his irritability and anger while on the job.  He has also reported difficulty in his attempts to take college courses due to impaired concentration and decreased energy.  He reported that his grade point average was 2.3 or 2.4.  His testimony is credible.  VA examiners and clinicians have confirmed symptoms of difficulty with concentration, attention, memory and other tasks on objective evaluation.  There also is evidence of deficiencies in the area of judgment, thinking, and mood.  On VA examinations in 2008, 2009, and 2010 his insight and judgment have been either poor or absent.  Throughout the appeal, the Veteran has reported experiencing auditory and visual hallucinations, thinking that people were talking about him.  As for his mood, he has reported anger, irritability, depression, and loss of interest in activities.  On the VA examinations, his affect has been flat or blunted.  This is evidence of deficiencies in his thinking and mood.  There also have been reports of suicidal ideation and impaired impulse control.  In addition, at the July 2010 VA examination, the Veteran reported that he has begun to neglect his personal hygiene at times.  Accordingly, the criteria for a 70 percent rating are met.  

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate; however, the evidence does not show at any point in time that is covered by this appeal that the criteria for a higher rating are met.  Thus, an evaluation of 70 percent for depression is warranted.  

III. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For the Veteran to prevail on his TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 4.15 (2010).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

In this case, service connection is in effect for depression (70 percent), chronic strain and bursitis of the left knee (10 percent); chronic strain and bursitis of the right knee (10 percent), traumatic arthritis, left hip (10 percent), acne vulgaris (10 percent), sinusitis (0 percent), and bilateral shin splints (0 percent), for a total combined evaluation of 80 percent.  Accordingly, the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  The question remaining then is whether the Veteran was precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities.  Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is precluded from obtaining or engaging in substantially gainful employment due to his service-connected depression alone.  

On his September 2008 application for TDIU benefits, the Veteran reported that he had worked as a barber since leaving military service.  He stated that he had last worked full time as a barber from June 2008 to August 2008.  Prior to that, he had only worked from July 2006 to November 2006 and from May 2007 to October 2007.  He had completed two years of college.  In a statement submitted in November 2008, he reported that he had attempted to obtain an associate's degree in business but had failed three of his classes due to a lack of mental clarity caused by his psychiatric medications and his depressed mood.  

The Veteran has submitted statements asserting that the combined effects of his service-connected disabilities, namely his depression, bilateral knee, and hip disabilities, are so overwhelming that he is unemployable.  His knee and hip disabilities prevent him from standing or walking for prolonged periods of time, which is necessary as a barber.  At the most recent VA examination, he explained that he was fired from his last job due to his inability to perform his job requirements as specified, an inability to get along with coworkers, and decreased productivity and efficiency.  He also reported that he had attempted to complete an associate's in business management since 2000, but reported difficulty with his memory, concentration, reading comprehension, and lack of attentiveness.  The Board finds the Veteran's statements and testimony regarding his difficulties with maintaining employment due to his service-connected disabilities is credible.  The Board further finds that the objective medical evidence corroborates the Veteran's testimony in this regard.

VA treatment records show the Veteran has had difficulty with depressed mood, unprovoked irritability and anger, impaired concentration and social isolation.  These records also show that the Veteran has been assigned GAF scores in the upper 40s and low 50s, which are indicative of moderate to severe difficulty in social or occupational functioning.  At a VA examination in October 2008, examiner confirmed that the Veteran demonstrated difficulty with tasks on the mental status examination.  He opined that the Veteran was currently experiencing moderate impairment in functioning related to his symptoms of depression including difficulty socializing and occupational impairment functioning.  The GAF score was 50.  During a VA mental examination in August 2009, the Veteran reported his current symptoms included hearing voices that told him to harm himself.  The GAF score was 48.  The VA examiner opined that the Veteran continued to experience a moderate to severe level of impairment in social and occupational functioning.  At the most recent VA examination in July 2010, a VA examiner assigned a GAF score of 48 and opined that the Veteran's overall presentation of symptoms was reflective of major depressive disorder with psychotic features with severe impairment in occupational functioning.

The overall evidence of record, which includes low GAF scores throughout the appeal, the Veteran's credible lay testimony describing his work history and depression symptoms, and the VA examiners' opinions confirming moderate to severe occupational impairment due to the service-connected depression disorder- are consistent with significant interference with occupational functioning.  In short, the objective medical findings show that the Veteran's occupational difficulties are primarily due to his service-connected depression, and that these difficulties preclude him from engaging in substantially gainful employment.  Therefore, resolving doubt in the Veteran's favor and in light of his education level and his work experience, the Board finds that he is unemployable due to his service-connected depression alone.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an evaluation of 70 percent for depression is granted.

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted.


REMAND

The Veteran seeks increased ratings for a right knee disability, a left knee disability, a left hip disability, acne vulgaris and sinusitis, as well as entitlement to an evaluation in excess of 70 percent for psychiatric disability.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Review of the claims file reveals that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The claims file currently contains records associated with a prior SSA disability claim that was denied in August 2008.  At the Veteran's hearing held in April 2011, he testified that he had recently been awarded SSA benefits.  Records associated with the recent award have not yet been associated with the claims folder.  As there may be additional SSA records that are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Information in the claims file also suggests that the Veteran continues to receive VA treatment.  Treatment records are current through March 2010.  On remand, any additional VA treatment records dated after March 2010 should be added to the file.  

Further review of the record shows that the Veteran last underwent a VA examination of his acne vulgaris and sinusitis disabilities in June 2010.  However, during his April 2011 hearing, the Veteran testified that these disabilities had worsened.  With respect to his acne vulgaris, the Veteran stated that the disorder involved additional areas of his body that were not examined at the June 2010 VA examination.  With respect to his sinusitis, he stated that he currently has blockage, swelling, and drainage of his sinuses and these symptoms were not present during his last VA examination.  In light of the Veteran's competent report of worsening symptoms, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board notes further that the Veteran's sinusitis disability may have active and inactive stages.  It is essential to attempt to schedule the Veteran for an examination of his sinusitis during an active stage.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The Board has no discretion and must remand this claim.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In the instant decision, the Board has granted entitlement to a TDIU based on the Veteran's service-connected depression alone.  Although not rated as 100 percent disabling, for SMC purposes the condition satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In addition to the Veteran's depression, upon which the TDIU was granted, service connection is in effect for additional service-connected disabilities including: a left knee disability (10 percent), a right knee disability (10 percent), traumatic arthritis of the left hip (10 percent), acne vulgaris (10 percent), sinusitis (0 percent), and bilateral shin splints (0 percent), for a combined rating of 30 percent.  

In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, on remand the RO must determine whether the Veteran is entitled to SMC benefits under 38 U.S.C.A § 1114(s).  In this respect, the Board notes that claims for higher ratings for the knee disabilities, a left hip disability, acne vulgaris, and sinusitis are still pending and have been remanded for additional development in the instant decision.  The assignment of higher ratings for these disabilities could affect the Veteran's claim for SMC in this instance.  As such, these issues are inextricably intertwined and adjudication of the SMC claim must be deferred pending adjudication of the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his disabilities dated since March 2010.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  The RO should obtain from the SSA any additional records pertinent to the Veteran's claim for SSA disability benefits and any medical records concerning that claim.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.

3.  After the above development is completed, afford the Veteran a VA psychiatric examination to determine the extent and severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  After the above development is completed, schedule the Veteran for an examination to determine the nature and severity of his acne vulgaris disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should identify all pathology found to be present, including the Veteran's account of symptomatology.  All findings and conclusions should be set forth in a legible report.  The examiner must state whether the Veteran's sinusitis is productive of incapacitating episodes, and if so, at what frequency.  The examiner should also note whether sinusitis requires the use of antibiotic treatment.  The examiner must also state whether the disability is manifested by headaches, pain, and purulent discharge or crusting or has required surgery.  

5.  After any additional records are obtained, schedule the Veteran for an examination to determine the nature and severity of his acne vulgaris disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should identify all pathology found to be present, including the Veteran's account of symptomatology.  All findings and conclusions should be set forth in a legible report.  The examiner should describe the area(s) of the body affected by the skin condition, to include the percentage of the entire body affected and the percentage of exposed area(s) affected.  For example, less than 5 percent of the entire body or less than 5 percent of exposed areas; or at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas, etc.   

The examiner should also indicate whether systemic therapy or intensive light therapy was required for a total duration of less than six weeks during the past 12-month period.  If any systemic therapy was prescribed, the medication should be clearly identified, as well as the length of treatment.  

6.  Then adjudicate the Veteran's claims, including entitlement to an evaluation in excess of 70 percent for psychiatric disability.  In readjudicating his claims for higher ratings, in light of the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251 (2011) and Bradley v. Peake, 22 Vet. App. 280, 293 (2008) that require VA to maximize a Veteran's benefits, and in light of the Board's award of a TDIU for service-connected depression alone, the RO must adjudicate the issue of entitlement to SMC based on a need for regular aid and attendance of another person, or on account of being housebound.  

7.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


